 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE
 7
      ANIMAL LEGAL DEFENSE FUND,
 8
                                                                Cause No. C18-6025RSL
                             Plaintiff,
 9
                  v.                                            ORDER GRANTING PLAINTIFF
10
                                                                LEAVE TO CONDUCT
      OLYMPIC GAME FARM, INC., et al.,                          DISCOVERY
11
                             Defendants.
12

13          This matter comes before the Court on “Plaintiff’s Motion for Leave to Conduct
14   Discovery.” Dkt. # 137. Having reviewed the memoranda, declarations, and exhibits submitted
15
     by the parties, the motion is hereby GRANTED. Defendant Olympic Game Farm (“OGF”) shall
16
     request from Washington Animal Disease Diagnostic Laboratory (“WADDL”) all photographs
17
     of its animals within WADDL’s possession and the complete accession form (including the
18

19   handwritten note) related to the brown bear “Marsha” and shall produce those documents to

20   plaintiff within twenty-one days of the date of this Order. If timely production is not made,
21   plaintiff may issue a third-party subpoena to WADDL for the documents identified herein.
22

23          Dated this 30th day of June, 2021.

24
                                                 Robert S. Lasnik
25                                               United States District Judge
26

27
     ORDER GRANTING PLAINTIFF
28   LEAVE TO CONDUCT DISCOVERY - 1
